DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 8, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 U.S.C. § 103

Claims 1, 3-4, 6-7, and 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Chinese Patent Application Publication No. CN 102 585 072 A (herein “Fu”) in view of US Patent Application Publication No. 2008/0299405 A1 (herein “Wang”) and US Patent Application Publication No. 2014/0275460 A1 (herein “Tamareselvy”). A computer-generated English translation of Fu was attached to the Office action mailed on Aug. 9, 2021 and is referred to herein.
As to claim 1: Fu describes acrylic polymers that are useful for coatings of various substrates such as wood (see ¶¶ [0002] and [0041]-[0042]) such as a floor wax formulation. Fu describes an example of an acrylic polymer (see example 3 in ¶ [0059]) of about 86 wt% alkyl acrylates and about 13 wt% of methacrylic acid. The polymer is at least partially neutralized by admixture with ethanolamine (see ¶¶ [0060] and [0062]). Fu further discloses that the compositions are removable (see ¶ [0042]).
Fu does not disclose the presently recited amounts of waxes. Fu also does not specifically disclose a polymer which is at least partially neutralized by admixture with an amino alcohol having from 2 to 4 primary hydroxyl groups and one primary amino group.
Wang describes aqueous coating compositions that are useful for floor finishes and polishes (see ¶ [0002]). The compositions comprise acrylic polymers (see ¶ [0021]) and other components (see ¶ [0029]) such as waxes which improve the gloss of the coating and allow the coating to the buffed. The waxes are used in amounts such as about 2 to about 10 wt% of the composition (see ¶ [0033]).
In light of Wang, one of ordinary skill in the art would have been motivated to include 2 to about 10 wt% of waxes in Fu’s composition in order to improve the gloss of the coating and allow the coating to the buffed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included waxes in Fu’s composition in amounts within the presently recited range.
Tamareselvy discloses acrylic copolymers that are useful for various coatings such as finishing formulations and polishes for furniture (see the abstract and ¶ [0159]). The polymers are neutralized with a pH adjusting agent such as various bases including 2-amino-2-hydroxymethyl-1,3-propanediol (see ¶ [0143]).
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident from the discussion above regarding Fu and Tamareselvy that the prior art contains a polymer (Fu) which differs from the claimed polymer by the substitution of a pH adjusting agent such as 2-amino-2-hydroxymethyl-1,3-propanediol for the ethanolamine. As evident from the discussion above regarding Tamareselvy, the substituted component, 2-amino-2-hydroxymethyl-1,3-propanediol, and its function as a pH adjusting agent were known in the art. One of ordinary skill in the art could have substituted the pH adjusting agent pH 2-amino-2-hydroxymethyl-1,3-propanediol for Fu’s ethanolamine by simple substitution during the preparation of Fu’s reaction mixtures, and the results of the substitution (a pH adjusted polymer composition) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted the pH adjusting agent 2-amino-2-hydroxymethyl-1,3-propanediol for Fu’s ethanolamine, thereby arriving at the presently claimed invention.
As to claim 3: The cited compound 2-amino-2-hydroxymethyl-1,3-propanediol of Tamareselvy has 4 carbon atoms.
As to claim 4: The cited example of Fu uses about 5 wt% of the pH adjusting agent based on the weight of the monomers.
As to claims 6-7: The cited polymer of Fu’s example 3 comprises about 86 wt% of n-butyl acrylate, ethyl acrylate, and methyl methacrylate, and about 13 wt% of methacrylic acid.
As to claim 9: The cited polymer of Fu’s example 3 comprises units of n-butyl acrylate and methyl methacrylate.
As to claim 10: The cited polymer of Fu’s example 3 comprises about 25 wt% of n-butyl acrylate and about 51 wt% of methyl methacrylate.



Claim Rejections – 35 U.S.C. § 112(d)

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4, 6-7, and 9-10 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of a previous claim.
Claims 3-4, 6-7, and 9-10 are ultimately dependent upon independent claim 1. Independent claim 1 recites a floor coating composition in the preamble of the claim. Each of claims 3-4, 6-7, and 9-10 recites “The acrylic polymer” in their preambles, and the claims therefore do not incorporate the preambular limitation drawn to a floor coating composition that is recited in base claim 1.
Because dependent claims 3-4, 6-7, and 9-10 as presently drafted cannot be construed to incorporate all the limitations of base claim 1, the claims do not comply with the second sentence of 35 U.S.C. § 112(d).



Response to Arguments

Applicant's arguments filed Feb. 8, 2022 (herein “Remarks”) have been fully considered but they are not persuasive.
Applicant argues (p. 4 of Remarks) that the present example that is neutralized with 2-amino-2-hydroxymethyl-1,3-propanediol has a higher gloss in comparison to an analogous example that is neutralized with ammonia.
Allegations of unexpected results must be supported by evidence that is comparative to the closest prior art. MPEP 716.02(e). In the present case, the rejection cites example 3 of Fu which differs from the present comparative formulation; in particular, Fu’s polymer is neutralized with ethanolamine (not ammonia), Fu’s polymer contains additional monomers (ethyl acrylate, glycidyl methacrylate, and vinyl triethoxysilane), and the polymer is mixed with further components (e.g. see ¶¶ [0060]-[0062]).
Additionally, Fu discloses the method of synthesizing the cited polymer, whereas the present application does not disclose the details of the synthesis of the comparative polymer. Therefore, it cannot be determined from the evidence of record whether or not the present comparative polymer’s synthesis is representative of Fu. 
For these reasons, the present comparative formulation is not adequately representative of Fu.
The rejections that were set forth in the preceding Office action have been recast above in paragraphs 5-17 to reflect the current scope of the claims, but they are otherwise substantially the same.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764